Citation Nr: 0023990
Decision Date: 09/08/00	Archive Date: 11/03/00

Citation Nr: 0023990	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-13 910	)	DATE SEP 08, 2000
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for neuropathy of the 
right thigh, status post surgical resectioning of the 
cutaneous nerve.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

Appellate consideration of the issue of entitlement to a 
compensable rating for neuropathy of the right thigh, status 
post surgical resectioning of the cutaneous nerve will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.

At his July 2000 personal hearing, the veteran stated that he 
had problems with focus and concentration due to his service-
connected right thigh disorder.  Hearing transcript (T.), 8.  
The matter of service connection for a mental disability 
secondary to the service-connected right thigh disorder is 
referred to the RO for any appropriate action.  


VACATUR

On June 18, 1999, the Board of Veterans' Appeals (Board) 
issued a decision which denied the veteran's claim as stated 
on the title page of this decision.  Shortly thereafter, the 
veteran contacted the Board because he had requested a 
personal hearing on this matter, but he had not been afforded 
one prior to the promulgation of the Board's 1999 decision.  
In a May 2000 letter, the Board informed the veteran that he 
would be scheduled for a hearing before a member of the Board 
as to this issue.  The veteran was informed that the portion 
of the June 1999 Board decision that denied a compensable 
rating for the service-connected neuropathy of the right 
thigh would be vacated if he reported for his hearing.  The 
veteran subsequently attended a personal hearing before a 
member of the Board in July 2000.

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. 7104(a) (West Supp. 
1999); 38 C.F.R. 20.904 (1999).  Failure to provide the 
veteran an opportunity to have a hearing as requested 
constitutes a denial of due process of law.  See 38 C.F.R. 
20.904(a)(3) (1999).  Accordingly, the June 1999 decision of 
the Board as to the issue of a compensable rating for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve must be vacated, and a 
new decision will be entered as if the June 1999 decision by 
the Board had never been issued.  


ORDER

The June 18, 1999, decision of the Board as to the issue of a 
compensable rating for neuropathy of the right thigh, status 
post surgical resectioning of the cutaneous nerve is vacated.


REMAND

In view of the instant order vacating the June 1999 decision, 
the question of entitlement to a compensable rating for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve must be considered de 
novo.  

Review of the veteran's testimony presented in July 2000 
reveals that he received treatment for the disability at 
issue on several occasions since 1999.  T. 6-7.  In this 
case, the Board first notes that the veteran has presented a 
well-grounded claim pursuant to 38 U.S.C.A. § 5107 (West 
1991).  The veteran's appeal was from an April 1998 rating 
decision that granted service connection for the disability 
at issue.  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Once it has 
been determined that a claim is well grounded, as here, the 
VA has a statutory duty to assist in the development of 
evidence pertinent to the claim.  Therefore, these additional 
treatment records about which the veteran recently testified 
must be secured and associated with the claims file before 
the Board renders a final decision.  

At his personal hearing, the veteran also testified that he 
has constant daily pain that he relates to his thigh disorder.  
T.3.  The duty to assist includes an examination that 
adequately evaluates the functional impairment due to pain 
caused by the service-connected condition.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).   

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran for 
the complete names and addresses of all 
medical providers who treated him for his 
right thigh disorder since 1998.  All 
records of pertinent medical treatment 
afforded the veteran which are not 
contained in his claims file should be 
obtained for inclusion in the file.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
pertinent to the service-connected right 
thigh disorder.  The claims folder must 
be made available to the examiner and 
reviewed before the examination.  

The examiner should respond to the 
following:

a)  Record all pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of the right thigh in 
terms of degrees. 

b)  The examiner should also comment on 
the functional limitations, if any, 
associated with the veteran's service-
connected right thigh disorder.  The 
examiner is requested to specifically 
comment on: I) whether pain is visibly 
manifested on movement; ii) the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected right thigh; iii) the presence 
or absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability, or iv) the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right thigh.  The 
examiner must specifically state whether 
the veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated right 
thigh pathology. 

c)  The examiner should describe the 
degree of severity of any neuralgia, 
neuritis or paralysis of the external 
cutaneous nerve of the right thigh.  All 
associated symptoms should be identified 
and fully described.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations, including with 38 C.F.R. 
§§ 3.102, 4.3 and 4.7 (1999), and with 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and other applicable case 
law and 38 C.F.R. §§ 4.40, 4.45 (1999).  
The RO should also consider the 
applicability of "staged ratings" per 
Fenderson v. West, 12 Vet. App. 119 
(1999) when making a determination in 
this case.  If the benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examinations may adversely affect his claim for a higher 
rating.  38 C.F.R. § 3.655 (1999).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 



Citation Nr: 9916884	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as chronic low back pain.

2.  Entitlement to a compensable evaluation for service-
connected neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a July 1996 decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  The appeal of the denial of service 
connection for the low back issue was perfected in a timely 
manner by the veteran.  In the course of this appeal, he was 
also granted service connection and a noncompensable 
evaluation for neuropathy of the right thigh, status post 
surgical resectioning of the cutaneous nerve, in an April 
1998 RO decision.  The veteran disagreed with the 
noncompensable evaluation assigned and filed a timely appeal 
of this issue as well, and the matter became incorporated 
with the pending appeal.  Both issues are now properly before 
the Board for appellate consideration.   


FINDINGS OF FACT

1.  A chronic low back disability was not present in service 
or for many years after service, and was not caused by any 
in-service incident.

2.  The veteran's service-connected neuropathy of the right 
thigh, status post surgical resectioning of the cutaneous 
nerve, is currently manifested by subjective accounts of 
pain, with increased pain on physical contact, and sensory 
deficit over the anterior of his right thigh, but with no 
objective findings of paralysis, muscle atrophy, loss of 
reflexes, or functional loss of the affected right lower 
extremity.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by service, and service incurrence of arthritis is 
not presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The criteria for a compensable evaluation for service-
connected neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8529, 8629, 8729 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that prior to his 
entry into active duty, he underwent medical examination in 
September 1968 as a Reserve Officer (ROTC) Cadet.  The report 
of this examination shows that his spine was normal and that 
he denied having back trouble of any kind in his medical 
history.  The same findings were shown in the report of his 
service entrance examination in March 1969.

In April 1969, shortly after his entrance into active duty, 
the veteran was treated at the medical dispensary at Fort 
Gordon with complaints of low back pain of 3 weeks' duration, 
as well as gastrointestinal symptoms.  A concurrent X-ray 
report of his lumbosacral spine was normal, and he displayed 
full range of back motion on clinical evaluation.  No back 
diagnosis was presented.

A medical treatment report dated in October 1971 shows that 
the veteran complained of low back pain.  The veteran was 
referred to the orthopedic clinic, and a concurrent clinic 
report shows an impression which included myositis of his 
left infrascapular(shoulder) area, for which he was 
prescribed ultrasound therapy.

A treatment report dated in November 1971 shows that the 
veteran complained of back pain on his left side.  Physical 
examination revealed no paravertebral muscle spasm or 
tenderness on palpation.  The impression was left-sided 
radiculitis of the back, for which he was prescribed Valium, 
exercises, and a heating pad at night. 

A January 1972 treatment report shows that the veteran 
complained of having had lower back pain over his sacrum for 
a period of 3 - 5 days previously.  On examination, a small 
area of cellulitis was noted over the sacrum which was deemed 
to have been folliculitis.  The veteran was prescribed warm 
soaks, a heating pad, and medication which included a cream 
to be applied topically over the affected area.

Several days after the above-mentioned treatment, the veteran 
was separated from active duty.  The report of his separation 
examination, conducted in January 1972, shows that his spine 
was normal on evaluation and that the veteran considered his 
overall health at that time to have been good.

In January 1972 the veteran filed his initial claim for 
service connection for "neuritis."  He made no reference at 
that time to a back disability.

The veteran, who was then residing overseas, was examined in 
a military facility, for VA purposes in November 1972, show 
that the veteran reported having a history of occasional back 
pain and left shoulder pain.  His spine was examined and 
found to be normal on clinical evaluation in November 1972.  
X-rays studies of his thoracic spine, taken in both November 
1972 and March 1973, also showed normal findings.

In March 1996 the veteran filed an initial claim for service 
connection for a back disorder, among other disabilities, 
claiming that such stemmed from a motor vehicle accident in 
service.

Private medical records, dated from 1988 to 1996, include 
chiropractic treatment reports which are significant for 
showing that beginning in March 1989, after cutting wood, the 
veteran received treatment for complaints of low back pain.  
At this March 1989 treatment session he reported that the 
onset of his low back symptoms began in 1981, following 
playing football.  The low back diagnoses presented in these 
records included narrowed disc space between L5-S1 with 
minimal degenerative changes, and spina bifida at S1.  With 
regard to the veteran's right thigh neuropathy, the private 
medical records show that in October 1994 he underwent 
surgery for excision of a liposarcoma of his right 
retroperitoneal space, extending to the pelvis and the right 
inguinal canal.  The surgical procedure involved resectioning 
of the cutaneous nerve of his right thigh.

The report of a May 1996 VA compensation examination shows 
that the veteran reported a history of having been treated in 
service for low back pain after he was involved in an 
automobile accident in Vietnam in 1971.  He stated to the 
examiner that at that time he had sustained discomfort under 
his left shoulder blade and lower back.  His treatment in 
service involved heat packs, analgesic medication, and 
exercises, though he denied having been hospitalized for his 
problems.  He reported that his back symptoms cleared up 
fairly well, and that he began to experience low back 
symptoms again in 1981.  Following examination, he was 
diagnosed with myalgia of the right paralumbar muscles, 
possible radiculitis, and early degenerative disease of the 
lower back.

At the May 1996 VA examination, the examiner also noted that 
the veteran had a history of surgery in 1994 for removal of a 
large tumor, described as a liposarcoma, from his right lower 
abdomen.  On objective evaluation, he displayed normal 
posture and gait.  A J-shaped surgical scar was observed on 
his right lower abdomen, located primarily on the 
infraumbilical region.  His right thigh was slightly wider 
than his left, but his lower extremities were symmetric in 
appearance, skin color, and skin temperature.  Posture, gait, 
and balance were conserved.  On a concurrent genitourinary 
examination, however, the veteran reported that he felt that 
he was losing muscle mass and felt fatigued.  He reported 
having pain in his right leg which he attributed to injury to 
his neurologic innervation from his sarcoma resection.  On a 
concurrent joint examination, he was noted to have sensory 
deficit over the anterior of his right thigh.

In a June 1996 RO decision, the veteran was granted service 
connection for residuals of soft tissue sarcoma (to include 
ilioinguinal sensitivity and vas deferens excision) based on 
presumptive exposure to chemical herbicides during service in 
Vietnam.

In August 1996, the veteran submitted correspondence to VA in 
which he claimed entitlement to service connection for 
neuropathy of his right thigh, as the October 1994 surgery 
for excision of his liposarcoma necessitated the severance of 
several nerve conduits in that location.

The reports of several VA medical examinations, conducted in 
October 1996, show diagnoses of chronic back pain and chronic 
lumbosacral strain, with concurrent X-ray study revealing 
marked narrowing of the L5-S1 disc space, with moderate 
spondylosis anteriorly, consistent with chronic disc 
degeneration, but with no evidence of fracture or destructive 
process.  During these examinations, the veteran reported 
having developed low back pain in 1969, following a back 
injury during basic training, with re-injury of his lower 
back in an automobile accident in 1971.

The October 1996 VA examination reports also show that the 
veteran reported that he was employed at a computer software 
firm.  The examiner noted that the veteran had developed pain 
syndrome of the right thigh, postoperative to injury to the 
nerves supporting his right thigh, incurred during surgery in 
1994 for resection of the liposarcoma.  He described the pain 
as continuous, aggravated by mild skin contact, and not 
alleviated by the pain medication he used to treat his low 
back symptoms.  He subjectively characterized the pain as 
being 2 - 3/10 when his right thigh was not in contact with 
other objects, and increasing in severity from 3 - 6 /10, on 
a scale from 1 - 10, with 10 being the most severe.  He 
described his right leg as being weak as a result of the 
post-surgical nerve injury, and reported that he was unable 
to run or carry a weight of more than 50 pounds without 
aggravating the pain.  On objective examination, he displayed 
a functional gait and did not appear to be in distress.  His 
lower extremities displayed adequate muscle strength, and 
mild lymphedema was observed on his right side.  Ancillary to 
an examination of his spine, he was observed to have been 
able to rise and stand normally, hop normally on either foot, 
squat normally, and walked with a normal heel to toe gait.  
He was diagnosed with chronic right leg pain in the 
distribution of his right femoral nerve.  

The transcript of an August 1997 RO hearing shows that the 
veteran presented testimony only with regard to his claim of 
entitlement to service connection for a low back disability.  
He testified that he had been treated on several occasions 
during active duty for complaints of low back pain, that he 
had continuous recurrent low back symptoms from his tour of 
duty in military to the present time, and that he believed 
his current low back symptoms were related to those 
complaints during service.  

The veteran reported that he wrenched his back during basic 
training at Fort Gordon.  He reported having been treated by 
a contract physician for back problems while he was stationed 
in Germany, and also being treated after service in 
Washington, D.C., but that he was unable to find any records 
showing these treatments.  He related how he had re-injured 
his low back in a jeep accident that occurred during his 
period of service in Vietnam, that he received 3 weeks of 
heat treatment and ultrasound therapy for his injury, and 
that his low back symptoms flared up again shortly before he 
separated from active duty.  He indicated that he always had 
continuous and recurrent low back symptoms during service, 
but that he was not the sort who went to see doctors very 
often, and the treatments for low back complaints shown in 
the service medical records were for the times when he felt 
that his symptoms were serious enough to warrant treatment, 
and that non-treatment did not necessarily mean absence of 
symptoms.

The report of a January 1998 VA medical examination shows 
that the examining physician noted the veteran's history of 
surgical resection to treat an abdominal and pelvic 
liposarcoma in October 1994, and that the veteran presented 
with complaints of constant, unrelieved pain in his right 
thigh, which was intensified by physical contact.  However, 
he did not limit his physical activities.  A December 1996 CT 
scan was referred to by the examiner, which was reportedly 
negative.  On physical examination, he appeared as a well-
developed, well-nourished patient who was not in any 
distress.  Evaluation of his right thigh revealed no 
swelling, heat, erythema, or tenderness.  Temperature, color, 
and vasculature were normal, and there was no evidence of 
bony, muscle, or soft tissue damage.  All thigh muscles 
displayed normal strength and bulk, with no weakness or 
atrophy.  Examination of the right hip revealed no swelling, 
fluid, heat, erythema, tenderness, crepitus, or laxity.  The 
veteran was able to rise and stand normally, walked with a 
normal heel to toe gait, was able to perform normal squats, 
and was able to hop normally on either foot.  The impression 
was status post resection, retroperitoneal liposarcoma.  On 
examination of his peripheral nerves, the veteran reported 
that pin and touch sensation of his entire right anterior 
thigh, covering dermatomes L2 and the superior part of L3, 
was decreased.  Motor strength, however, was 5/5 on testing 
of his lower extremities with no drift, tremor, atrophy, or 
fasciculation observed.  Deep tendon reflexes were equal, 
with no Babinski sign.  Romberg test was negative, and rapid 
alternating movements were intact, with normal gait and 
tandem gaits.  The impression was neuropathy, right thigh, 
status post surgical resection, cutaneous nerve.

In an April 1998 RO decision, the veteran was granted service 
connection and a noncompensable evaluation for right thigh 
neuropathy, status post surgical resectioning of the 
cutaneous nerve, as secondary to his service-connected soft 
tissue sarcoma, effective from the date of his claim in 
August 1996.

II.  Analyses

(a.)  Entitlement to service connection for a low 
back disability, claimed as chronic low back 
pain.

In view of the evidence showing that the veteran was treated 
complaints of low back pain during his period of active 
service, and his oral testimony, presented at his August 1997 
RO hearing, in which he described chronic back symptoms since 
service and offered a link between his current back 
complaints and military service, the Board finds the claim to 
be well-grounded.  It is not inherently implausible. 
(Pursuant to Savage v. Gober, 10 Vet. App. 488 (1997), 
evidence presented in support of a claim is presumed credible 
for purposes of establishing well-groundedness, though this 
presumption does not apply during the merits phase of the 
adjudication, where evaluation and weighing of the probative 
value of such evidence comes into play.)  In light of the 
veteran's hearing testimony, in which he reported that the 
medical records relating to his treatment during service in 
Germany, and post-service in Washington, D.C., were 
unobtainable, the Board finds that all relevant evidence has 
been properly developed with regard to this issue, and no 
further assistance is required to comply with VA's duty to 
assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of low back pain in service 
will permit service connection for a chronic low back 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

Here, the objective evidence associated with the case shows 
that the veteran's spine was normal prior to and on entry 
into service, and that thereafter he was treated on four 
occasions during active duty for complaints of low back pain, 
in April 1969, October 1971, November 1971, and January 1972.  
The April 1969 treatment report shows no diagnosis, the 
October 1971 and November 1971 treatment reports respectively 
show diagnoses of myositis of his left infrascapular 
(shoulder) area, and left-sided radiculitis of the back.  The 
January 1972 treatment report shows that the veteran was 
treated for low back symptoms which were attributed to a non-
orthopedic problem, shown to be cellulitis over his sacrum 
which was deemed to have been folliculitis.  On separation 
examination in January 1972, and on a subsequent VA 
examination in November 1972, his spine was normal on 
clinical evaluation.  This objective medical evidence 
indicates that the low back complaints during active service 
were not symptoms of a chronic disability, but rather an 
acute and transitory condition which resolved without 
residual pathology.  

Thereafter, the evidence of record does not show any further 
treatment for low back complaints until March 1989, at which 
time the veteran reported onset of his low back symptoms in 
1981, and was subsequently diagnosed with narrowed disc space 
between L5-S1 with minimal degenerative changes, and spina 
bifida at S1.  As of October 1996, he was diagnosed with 
chronic lumbosacral strain, with X-ray findings of disc space 
narrowing at L5-S1 and moderate spondylosis consistent with 
chronic disc degeneration.  Though the veteran testified at 
his 1997 RO hearing that his back symptoms were continuous 
from the time he left service, and that his current low back 
diagnoses are related to his symptoms during active duty, the 
Board finds that his statements as to the history of onset of 
his back problems which were made while seeking medical 
treatment in March 1989 are more credible and probative than 
his present-day statements.  At that time he clearly 
indicated that the symptoms did not begin until 1981, which 
was almost a decade after service.  The post-service VA 
medical records show that the veteran reported to his 
physicians that the onset of his current low back symptoms 
was in service, but absent an objective medical opinion from 
a trained medical care provider which actually links his 
present back diagnoses with military service, his 
uncorroborated accounts to this effect cannot be used as a 
basis to allow service connection for a low back disability.  
There is no evidence that he is a trained physician or other, 
qualified medical professional and, as layperson without 
medical training, he lacks the expertise to comment upon 
medical observations or make medical diagnoses.  Thus, his 
opinion and statements with regard to the etiology of his 
current low back diagnoses inasmuch as he relates them to 
service are entitled to no probative weight.  Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability, and his appeal of this 
matter is denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to a compensable evaluation for 
service-connected neuropathy of the right thigh, 
status post surgical resectioning of the cutaneous 
nerve.

To the extent that the veteran contends that his service-
connected neuropathy of the right thigh, status post surgical 
resectioning, cutaneous nerve is productive of a greater level 
of impairment than that which is contemplated by the 
noncompensable evaluation currently assigned, his appeal for a 
compensable rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Though the veteran's representative has 
presented arguments to the effect that the VA examinations 
which evaluated his neuropathy are inadequate for rating 
purposes because they failed to consider the applicability of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) and the opinion of the 
United States Court of Appeals for Veterans Claims in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), a review of the 
findings obtained on VA examinations conducted in May 1996, 
October 1996, and January 1998 are sufficient for rating 
purposes as they adequately present the picture of his current 
level of impairment due to right thigh neuropathy.  In this 
regard, the Board points out that 38 C.F.R. § 4.40 relates to 
functional loss of the musculoskeletal system and 4.45 to the 
joints, clearly not at issue here.  38 C.F.R. § 4.59 relates 
to painful motion due to joint pathology, such as arthritis, 
which is not part of the service-connected disorder.  
Appropriate consideration will be given to all relevant 
regulatory criteria.  A remand for another examination is 
therefore not warranted, and the Board will proceed with 
adjudication of the rating issue on appeal.  In this regard, 
all relevant evidence has been properly developed, and no 
further assistance is required to comply with VA's duty to 
assist. 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

Functional loss of a part of the musculoskeletal system, due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion, may 
provide a basis for the assignment of a disability rating.  
Weakness of an affected part is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (1998). 

The veteran's service-connected neuropathy of the right 
thigh, status post surgical resectioning, cutaneous nerve, 
may be rated in the schedule under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8529, 8629, or 8729 (1998).  This schedule 
provides for no higher than a 10 percent evaluation for 
findings of severe symptoms affecting the external cutaneous 
nerve of the thigh.

Diagnostic Code 8529 is for rating paralysis of the external 
cutaneous nerve of the thigh.  A noncompensable evaluation is 
warranted for either mild or moderate incomplete paralysis of 
the external cutaneous nerve.  A 10 percent evaluation 
requires severe to complete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.

Diagnostic Code 8629 is for rating neuritis of the external 
cutaneous nerve of the right thigh.  Peripheral nerve 
neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain (at times 
excruciating) and is rated on the scale provided for the 
evaluation of injury of the nerve involved with a maximum 
rating equal to the evaluation for severe incomplete 
paralysis of that nerve (e.g., 10 percent; See Diagnostic 
Code 8529).  The maximum rating which may be assigned for 
neuritis which is not characterized by these organic changes 
will be an evaluation equal to the evaluation for moderate 
incomplete paralysis of that nerve (e.g., noncompensable; See 
Diagnostic Code 8529).  

Diagnostic Code 8729 is for rating neuralgia of the external 
cutaneous nerve of the right thigh.  Peripheral nerve 
neuralgia is usually characterized by a dull and intermittent 
pain.  When it occurs in a typical distribution so as to 
identify the nerve involved, it is rated on the scale 
provided for the evaluation of injury of that nerve with a 
maximum evaluation equal to the rating for moderate 
incomplete paralysis of that nerve (e.g., noncompensable; See 
Diagnostic Code 8529).  

The objective medical evidence shows that on VA examinations 
conducted in May 1996 and October 1996, the veteran had 
displayed a normal posture, had a normal, functional heel to 
toe gait, and adequate muscle strength.  He reported having 
pain in his right leg which he attributed to injury to his 
neurologic innervation from his sarcoma resection.  There was 
some mild lymphedema observed on his right side, and his 
right thigh was slightly wider than his left, with sensory 
deficit noted over the anterior of his right thigh.  His 
subjective complaints included right leg weakness, which he 
alleged to have made him unable to run or carry a weight of 
more than 50 pounds without aggravating the pain.  However, 
on objective examination, he displayed a functional gait and 
did not appear to be in distress.   He was also observed to 
have been able to rise and stand normally, hop normally on 
either foot, and squat normally.  He was diagnosed with 
chronic right leg pain in the distribution of his right 
femoral nerve.  

In January 1998, though the veteran presented with the same 
subjective right thigh complaints as before, the examining 
physician observed that his right thigh pain did not limit 
his physical activities.  On physical examination, he 
appeared as a well-developed, well-nourished patient who was 
not in any distress.  Evaluation of his right thigh revealed 
no swelling, heat, erythema, or tenderness.  Temperature, 
color, and vasculature were normal, and there was no evidence 
of bony, muscle, or soft tissue damage.  All thigh muscles 
displayed normal strength and bulk, with no weakness or 
atrophy.  He was able to rise and stand normally, walked with 
a normal heel to toe gait, was able to perform normal squats, 
and was able to hop normally on either foot.  On examination 
of his peripheral nerves, the veteran reported that pin and 
touch sensation of his entire right anterior thigh, covering 
dermatomes L2 and the superior part of L3, was decreased.  
Motor strength, however, was 5/5 on testing of his lower 
extremities with no drift, tremor, atrophy, or fasciculation 
observed.  Deep tendon reflexes were equal, with no Babinski 
sign.  Romberg test was negative, and rapid alternating 
movements were intact, with normal gait and tandem gaits.  
The impression was neuropathy, right thigh, status post 
surgical resection, cutaneous nerve.

The aforementioned evidence shows that the veteran has no 
paralysis of his right thigh such that the neuropathy could 
be rated under the criteria of Diagnostic Code 8529.  Though 
the evidence shows that he experiences constant pain over his 
right thigh and that he has some sensory deficit on the 
anterior part of his right thigh, for his disability to 
warrant a 10 percent evaluation under Diagnostic Code 8629 
for peripheral nerve neuritis, the evidence must demonstrate 
that the neurological disorder is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain.  As previously noted on VA examination in January 1998, 
his reflexes were intact and there was no muscle atrophy 
noted.  To the extent that he alleges functional loss of his 
right thigh due to his neuropathic symptoms, the reviewing 
physician noted that the veteran's right thigh pain did not 
limit his physical activities.  The veteran was not noted to 
be in any distress on examination, and he was able to rise 
and stand normally, walk with a normal heel to toe gait, 
perform normal squats, and hop normally on either foot.  In 
view of these findings, the Board concludes that an award of 
a compensable evaluation for service-connected neuropathy of 
the right thigh, status post surgical resectioning of the 
cutaneous nerve, is not warranted.  The constellation of 
symptomatology associated with this neurologic disability 
more closely approximates the disability picture contemplated 
in Diagnostic Code 8729 for neuralgia of the external 
cutaneous nerve of the right thigh characterized by a dull 
and intermittent pain.  The maximum evaluation provided in 
this schedule for injury of that nerve is a noncompensable 
rating.  The preponderance of the evidence is against the 
veteran's appeal with regard to this issue.  As the facts of 
the case, both for and against the veteran, are not in 
relative equipoise the benefit-of-the-doubt doctrine does not 
apply and his claim for a compensable evaluation for service-
connected neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve, must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, this case is based on an appeal of the 
rating assigned by a, April 1998 RO decision, which granted 
the veteran's original claim of service connection for the 
right thigh neuropathic disability at issue, effective from 
August 1996.  Consideration must therefore be made regarding 
whether or not the case requires referral to the RO for 
separate ratings assigned for his right thigh neuropathy for 
separate periods of time, based on the facts found; a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board finds, however, that such 
a referral is not warranted with regard to the rating issue 
for the right thigh neuropathy, because the noncompensable 
evaluation is based on the most severe disability picture 
presented by the medical and other evidence associated with 
the record, including VA examinations which cover the period 
from May 1996 to January 1998, which precedes and encompasses 
the date when the veteran first filed his claim of 
entitlement to service connection for right thigh neuropathy 
(i.e., August 1996), when he became entitled to receive 
service connection for this neurological disability, to the 
present time.


ORDER

Service connection for a low back disability is denied.

A compensable evaluation for service-connected neuropathy of 
the right thigh, status post surgical resectioning of the 
cutaneous nerve, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

